Citation Nr: 0023945	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-49 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979, and from July 1980 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and September 1996 rating 
decisions by which the RO confirmed and continued a 
noncompensable evaluation for the veteran's service-connected 
bilateral hearing loss.  Following an October 1999 remand of 
this issue by the Board, a 10 percent rating was granted by a 
February 2000 RO decision.

The Board notes that the veteran appeared at a hearing before 
a member of the Board in August 1999.  That member of the 
Board is no longer employed at the Board and the veteran was 
notified of that fact by a July 2000 letter.  He was given 
the opportunity to appear again before another member of the 
Board, but he did not respond to the July 2000 letter.  (He 
was informed that his failure to respond within 30 days would 
be taken to mean that he did not desire another hearing.)


FINDING OF FACT

Audiometric test results obtained by VA correspond to numeric 
designations of VII in the right ear and II in the left ear.


CONCLUSION OF LAW

An increased rating for defective hearing is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Table VI, Table VII (1998); 38 C.F.R. §§ 4.85, 4.86 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth following § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In the veteran's case, audiometric testing conducted in 
January 2000 revealed puretone thresholds of 55, 90, 95, and 
90 decibels in the right ear, and 45, 65, 70, and 70 decibels 
in the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  This results in puretone averages of 83 in the 
right ear and 63 in the left ear, rounded upward to the 
nearest whole number.  Speech discrimination scores were 88 
percent correct in the right ear, and 96 percent correct in 
the left ear.  Application of the old rating criteria results 
in numeric designations of IV for the right ear and II for 
the left ear.  38 C.F.R. § 4.85, Table VI, Table VII (1998).  
This does not result in the assignment of a compensable 
rating.  However, since all of the pertinent thresholds in 
the right ear were 55 or greater, application of the new 
criteria as set forth in 38 C.F.R. § 4.86(a), allows for a 
numeric designation of VII for the right ear.  With the 
designation of II for the left ear, this results in the 
assignment of a 10 percent rating, but no higher.  38 C.F.R. 
§ 4.85, 4.86 (1999).  (Thresholds at 1,000 Hertz were not 30 
decibels or less; consequently, 38 C.F.R. § 4.86(b) (1999) is 
not applicable.)  

The Board notes that testing was contracted for by VA in 
November 1999 and puretone thresholds in both ears were at 55 
decibels or greater in each pertinent frequency.  This would 
ordinarily result in application of Table VIa in accordance 
with 38 C.F.R. § 4.86(a) (1999) for both ears.  However, 
these results were not found to be the best reflection of the 
veteran's organic loss of hearing acuity for compensation 
purposes.  The RO, faced with this question, referred this 
problem to an audiologist who, upon review of the record, 
provided specific reasons for using the January 2000 test 
results to rate the veteran's bilateral hearing loss.  
Specifically, it was noted that the examination completed in 
January 2000 showed no significant change in hearing 
sensitivity when compared to previous compensation 
examinations conducted in July 1998 and February 1999.  It 
was reported that such consistency in testing suggested 
reliability and validity of the test results.  It was also 
noted that the claims file was made available to the examiner 
in January 2000, implying that this supported the conclusion 
that the January 2000 result should be used to evaluate the 
loss of hearing acuity for compensation purposes.  
Consequently, given these reasons, and the lack of evidence 
to the contrary, the Board finds that the test results that 
should be used to rate the veteran's loss of hearing acuity 
are the January 2000 ones.

Along the lines of test result consistency, the Board notes 
that the results obtained by VA in July 1998 and February 
1999, or on earlier VA audiograms, do not suggest that a 
rating higher than 10 percent is warranted.  Even with 
application of the new provisions of 38 C.F.R. § 4.86, none 
of the results equate to a numeric designation higher than 
VII for the right ear and higher than II for the left ear.  
Consequently, as the audiologist suggested in February 2000, 
the January 2000 results are consistent with earlier test 
results.  Therefore, an increased rating is not warranted.  

Although the veteran has described his hearing as being so 
bad that he needs hearing aids in both ears, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
Specifically, no evidence has been presented to show unusual 
difficulties the veteran experiences beyond those already 
contemplated by the rating schedule, especially by the new 
provisions in 38 C.F.R. § 4.86 (1999).  The current evidence 
of record does not demonstrate that hearing loss has resulted 
in frequent periods of hospitalization or has, by itself, 
resulted in marked interference with employment.  § 3.321.  
It is undisputed that defective hearing adversely affects the 
veteran, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased rating for defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

